         Case 6:20-cv-00458-ADA Document 21 Filed 09/03/20 Page 1 of 3




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF TEXAS
                                  WACO DIVISION

 WSOU INVESTMENTS, LLC, d/b/a
 BRAZOS LICENSING AND
 DEVELOPMENT
                                                            Civil Action No. 6:20-cv-00458
                 Plaintiff,
                                                            JURY TRIAL DEMANDED
                        v.

 MICROSOFT CORPORATION,

                 Defendant.



          FED. R. CIV. P. 7.1 CORPORATE DISCLOSURE STATEMENT FOR
                    DEFENDANT MICROSOFT CORPORATION

       Pursuant to Federal Rule of Civil Procedure 7.1, defendant Microsoft Corporation

(“Microsoft”) states that it is a publicly held corporation, has no parent corporation, and no

publicly held corporation owns 10% or more of its stock.


Dated: September 3, 2020                          Respectfully submitted,

                                                  /s/ Barry K. Shelton
                                                   Barry K. Shelton
                                                   Texas State Bar No. 24055029
                                                   SHELTON COBURN LLP
                                                   311 RR 620, Suite 205
                                                   Austin, TX 78734-4775
                                                   bshelton@sheltoncoburn.com
                                                   (512) 263-2165 (Telephone)
                                                   (512) 263-2166 (Facsimile)

                                                     Michael J. Bettinger
                                                     Irene Yang
                                                     SIDLEY AUSTIN LLP
                                                     555 California Street, Suite 2000
                                                     San Francisco, CA 94104
                                                     mbettinger@sidley.com
                                                     irene.yang@sidley.com

                                                 1
Case 6:20-cv-00458-ADA Document 21 Filed 09/03/20 Page 2 of 3




                                  (415) 772-1200 (Telephone)
                                  (415) 772-7400 (Facsimile)

                                  Richard A. Cederoth
                                  John W. McBride
                                  SIDLEY AUSTIN LLP
                                  One South Dearborn Street
                                  Chicago, IL 60603
                                  rcederoth@sidley.com
                                  jwmcbride@sidley.com
                                  (312) 853-7000 (Telephone)
                                  (312) 853-7036 (Facsimile)

                                  Attorneys for Microsoft Corporation




                              2
            Case 6:20-cv-00458-ADA Document 21 Filed 09/03/20 Page 3 of 3




                                   CERTIFICATE OF SERVICE

          I certify that on September 3, 2020, I electronically filed the foregoing with the Clerk of

Court using the CM/ECF system, which will send notification of such filing to all counsel of

record.

                                                                /s/ Barry K. Shelton
                                                                    Barry K. Shelton




                                                   3
